Citation Nr: 1822082	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left elbow condition.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel
INTRODUCTION


The Veteran served on active duty in the United States Army from October 2001 to March 2002 and from January 2003 to March 2004 with periods of active duty with the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2016.  A transcript has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There is some conflicting evidence in the file as to whether the Veteran has a currently diagnosed left elbow condition.  While the Veteran had been diagnosed with an elbow condition in August 2011, an examiner in March 2014 opined the Veteran did not have a current elbow condition and the condition noted in August 2011 had resolved itself.  (See March 2014 examination and August 2011 treatment note.).  However, the March 2014 examiner, when opining the Veteran's August 2011 elbow condition was less likely than no incurred in service, did not address the Veteran and his fellow service member's accounts of the Veteran's in-service injury.  The Board finds that another examination is required. 

The Veteran previously had an examination for his PTSD in March 2014.  At his hearing, the Veteran reported he was not given an opportunity by the examiner to discuss his symptoms.  Because it does not appear the examiner took into account all of the Veteran's symptoms when rendering the opinion, the Board finds that another examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

If possible, the Veteran himself should submit any pertinent new evidence regarding the condition at issue in order to expedite the claim.

2.  Schedule the Veteran for a VA examination to determine current the nature and severity of his PTSD.  The claims file must be reviewed by the examiner and the report should note that review.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his left elbow condition.   

The examiner should review the Veteran's entire file and such review should be noted in the examiner's findings.  The examiner should take into account the Veteran's account as to the events that occurred while in service.

The examiner should opine as to the following:

(a) Whether the Veteran has a current diagnosis of a left elbow condition.  If the examiner finds the Veteran does have a current diagnosis, the examiner should opine as to whether it is at least as likely as not that the Veteran's condition was incurred in or the result of his military service.  

(b) If the examiner finds the Veteran does not have a current diagnosis, the examiner should explain whether it is at least as likely as not that the Veteran's August 2011 diagnosed elbow condition was incurred in or the result of his military service.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, if the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




